Exhibit 10.14

DANAHER CORPORATION

2007 EXECUTIVE INCENTIVE COMPENSATION PLAN

Amended and Restated Effective as of January 1, 2009

 

PURPOSE    Danaher Corporation, a Delaware corporation (the “Company”), wishes
to motivate, reward, and retain executive officers of the Company and its
subsidiaries. To further these objectives, the Company hereby sets forth this
Danaher Corporation 2007 Executive Incentive Compensation Plan (the “Plan”),
effective as of January 1, 2007, to provide participants with performance-based
bonus awards (“Awards”), in accordance with Section 162(m) (“Section 162(m)”) of
the Internal Revenue Code of 1986 (the “Code”). (All references to Section
162(m) or any other Code provision include successor provisions, related
regulations, and amendments.) PARTICIPANTS    The Participants in the Plan shall
be the Executive Officers of the Company (including those of any subsidiary,
operating unit, or division).    Executive Officer has the meaning set forth in
Rule 3b-7 issued under the Securities Exchange Act of 1934, as amended from time
to time, and anyone else the Committee determines to treat as an Executive
Officer for purposes of this Plan. ADMINISTRATOR    The Plan’s Administrator
will be the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company.    The Committee will include two or more members,
each of whom qualifies as an “outside director” within the meaning of Section
162(m), and those outside directors will have exclusive authority under this
Plan to make Awards and determine the attainment of Performance Goals. The
Committee may satisfy this requirement through (i) providing that persons who
are not “outside directors” cannot vote on an issue, (ii) allowing those persons
to abstain from voting, or (iii) creating a subcommittee of qualifying outside
directors to take action with respect to this Plan. If a Committee member
intended to qualify as an outside director does not in fact so qualify, the mere
fact of such nonqualification will not invalidate the payment of any Award or
other action by the Committee under the Plan that was otherwise valid under the
Plan.



--------------------------------------------------------------------------------

   The Committee is responsible for the general operation and administration of
the Plan and for carrying out its provisions and has full discretion in
interpreting and administering the provisions of the Plan. Subject to the
express provisions of the Plan, the Committee may exercise such powers and
authority of the Board as the Committee may find necessary or appropriate to
carry out its functions. The Committee will exercise its powers under the Plan
in a manner that preserves the Company’s Federal income tax deduction for
payments made under the Plan, in accordance with the requirements of Section
162(m), to the maximum practical extent.

GENERAL RESPONSIBILITIES

OF THE COMMITTEE

   Subject to the terms of the Plan, for each Performance Period the Committee
will:   

establish each Participant’s potential Award,

  

define Performance Goals and other Award terms and conditions for each
Participant,

  

determine and certify in writing the Award amounts earned, based on actual
performance as compared to the Performance Goals,

  

determine and make permitted Negative Discretion Adjustments to Awards otherwise
earned, and

  

decide whether, under what circumstances, and subject to what terms, Awards will
be paid on a deferred basis (including automatic deferrals at the Committee’s
election or elective deferrals at the election of Participants).

   Unless the Plan otherwise expressly provides, all designations,
determinations, interpretations, and other decisions made under or with respect
to the Plan and all Awards made under the Plan are within the sole and absolute
discretion of the Committee and will be final, conclusive and binding on all
persons, including the Company, Participants, and Beneficiaries or other persons
having or claiming any rights under the Plan. AWARDS    For any single
Performance Period, an Award shall only be payable to a Participant if the
Company has positive net income for such Performance Period as determined under
GAAP and the amount payable to a Participant for such Performance Period shall
equal the lesser of (1) five million dollars ($5,000,000.00), or (2) the amount
earned pursuant to the Performance Goals and other Award terms and conditions
established by the Committee with respect to such Performance Period; in each
case, subject to any further Negative Discretion Adjustments as the Committee
may determine. The Committee will establish each Participant’s potential Award,
including the applicable Performance Goals and related terms and conditions, for
each Performance Period within the Applicable Period. A Participant’s potential
Award may be expressed in dollars or may be based on a formula that is
consistent with the provisions of the Plan.

 

- 2 -



--------------------------------------------------------------------------------

PERFORMANCE

PERIOD

   A Performance Period is a period for which Performance Goals are set and
during which performance is to be measured to determine whether a Participant is
entitled to payment of an Award under the Plan. A Performance Period may
coincide with one or more complete or partial calendar or fiscal years of the
Company. Unless otherwise designated by the Committee, the Performance Period
will be based on the calendar year.

PERFORMANCE

GOALS

   The Committee will have the authority to establish and administer Performance
Goals with respect to such Awards as it considers appropriate, which Performance
Goals must be satisfied, as the Committee specifies, before a Participant
receives an Award.    Performance Goals will be based exclusively on one or more
of the following performance-based measures determined based on the Company and
its subsidiaries on a group-wide basis or on the basis of subsidiary, business
platform, or operating unit results (subject to the Committee’s exercise of
negative discretion):   

earnings per share (on a fully diluted or other basis),

  

pretax or after tax net income,

  

operating income,

  

gross revenue,

  

profit margin,

  

stock price targets or stock price maintenance,

  

working capital,

  

free cash flow,

  

cash flow,

  

return on equity,

  

return on capital or return on invested capital,

  

earnings before interest, taxes, depreciation, and amortization (EBITDA),

  

strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, geographic business expansion
goals, cost targets, or objective goals relating to acquisitions or
divestitures,

  

or any combination of these measures.

 

- 3 -



--------------------------------------------------------------------------------

   The Committee shall determine whether such Performance Goals are attained,
and such determination will be final and conclusive. Each Performance Goal may
be expressed in absolute and/or relative terms, may be based on or use
comparisons with internal targets, the past performance of the Company
(including the performance of one or more subsidiaries, divisions, business
platforms, and/or operating units) and/or the past or current performance of
other companies. In the case of earnings-based measures, Performance Goals may
use comparisons relating to capital (including, but not limited to, the cost of
capital), shareholders’ equity and/or shares outstanding, or to assets or net
assets.    The measures used in setting Performance Goals under the Plan for any
given Performance Period will, to the extent applicable, be determined in
accordance with generally accepted accounting principles (“GAAP”) and in a
manner consistent with the methods used in the Company’s audited financial
statements, without regard to (i) extraordinary or nonrecurring items in
accordance with GAAP, (ii) the impact of any change in accounting principles
that occurs during the Performance Period (or that occurred during any period
that the Performance Period is being compared to) and the cumulative effect
thereof (provided that the Committee may either apply the changed accounting
principle to all periods referenced in the Award, or exclude the changed
accounting principle from all periods referenced in the Award), (iii) goodwill
and other intangible impairment charges, (iv) gains or charges associated with
discontinued operations or restructuring activities, (v) gains or charges
related to the sale or impairment of assets, (vi) all charges directly related
to acquisitions, including all contingent liabilities identified as of the
acquisition date, (vii) the impact of any change in tax law that occurs during
the Performance Period (or that occurred during any period that the Performance
Period is being compared to) which exceeds $10 million, and (viii) other
objective income, expense, asset, and/or cash flow adjustments as may be
consistent with the purposes of the Performance Goals set for the given
Performance Period and specified by the Committee within the Applicable Period,
unless in each case the Committee decides otherwise within the Applicable
Period; provided, that with respect to the gains and charges referred to in
sections (iii) through (vi), only gains or charges that individually or as part
of a series of related items exceed $10 million are excluded.    In all cases,
Performance Goals are to be set in a manner that will satisfy any applicable
requirements under Treas. Reg. Sec. 1.162-27(e)(2) (as amended from time to
time). Subject to any amendment to such regulation, such requirements include
requirements that achieving Performance Goals be “substantially uncertain” at
the time that they are established, that Performance Goals be defined in such a

 

- 4 -



--------------------------------------------------------------------------------

   way that a third party with knowledge of the relevant facts could determine
whether and to what extent the Goals have been met, and such a third party could
determine the maximum amount of the resulting Award payable (subject to the
Committee’s right to make Negative Discretion Adjustments).    The Applicable
Period with respect to any Performance Period for an Award means a period
beginning on or before the first day of the Performance Period and ending no
later than the earlier of (i) the 90th day of the Performance Period or (ii) the
date on which 25% of the Performance Period has been completed.    Any action
required under the Plan to be taken within the Applicable Period may be taken at
a later date only if the provisions of Section 162(m) or the regulations
thereunder are modified, or are interpreted by the Internal Revenue Service, to
permit such later date. In such event, the definition of the Applicable Period
under this Plan will be deemed to be amended accordingly.

PAYMENT

OF AWARDS

   Subject to the limitations set forth in this section, Awards determined under
the Plan for a Performance Period will be paid to Participants in cash no
earlier than the January 1st and no later than the March 15th of the calendar
year following the end of the Performance Period to which the Awards apply,
unless deferred pursuant to the Plan. CERTIFICATION    No Award will be paid
unless and until the Committee, based on the Company’s audited financial results
for such Performance Period (as prepared and reviewed by the Company’s
independent public accountants) to the extent applicable, has certified in the
manner prescribed under applicable regulations the extent to which the
Performance Goals for the Performance Period have been attained and has made and
exercised its decisions regarding the extent of any Negative Discretion
Adjustment of Awards for Participants for the Performance Period. DEFERRAL   
All or any portion of the Award for any given Performance Period may be deferred
under the Danaher Corporation & Subsidiaries Amended and Restated Executive
Deferred Incentive Program.

CONTINUED

EMPLOYMENT

   The Committee may require that Participants for a Performance Period must
still be employed as of end of the Performance Period and/or as of the later
date that the Awards for the Performance Period are communicated to be eligible
for an Award for the Performance Period. Any such requirement must be
established and announced within the Applicable Period, and may be subject to
such exceptions as the Committee may specify within the Applicable Period.

 

- 5 -



--------------------------------------------------------------------------------

FORFEITURE

OR PRORATION

   Within the Applicable Period and subject to the Committee certification
required for payment of Awards, the Committee may adopt such forfeiture,
proration, or other rules as it deems appropriate, in its sole and absolute
discretion, regarding the impact on Awards of a Participant’s death, Disability,
or other events or situations determined by the Committee to constitute an
appropriate exception to attainment of any Performance Goal for purposes of
Treas. Reg. Sec. 1.162-27(e)(2) (as amended from time to time).    A Participant
shall be considered to have a Disability if the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or that
has lasted or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Participant’s
employer.

NEGATIVE

DISCRETION

ADJUSTMENTS

   The Committee’s powers include the power to make Negative Discretion
Adjustments, which are adjustments that eliminate or reduce (but not increase)
an Award otherwise payable to a Participant for a Performance Period. No
Negative Discretion Adjustment may cause an Award to fail to qualify as
“performance based compensation” under Section 162(m).

OTHER

PLANS

   A Participant in this Plan may not also participate in the Company’s general
bonus plans during any Performance Period if such participation would cause an
Award under this Plan to fail to qualify as “performance based” under Section
162(m).    Awards will not be treated as compensation for purposes of any other
compensation or benefit plan, program, or arrangement of the Company or any
subsidiary unless and except to the extent that the Board or the Committee
determines in writing.    Neither the adoption of this Plan nor the submission
of the Plan to the Company’s shareholders for approval will be construed as
limiting the power of the Board or the Committee to adopt such other incentive
arrangements as either may otherwise deem appropriate.

LEGAL

COMPLIANCE

   The Company will not make payments of Awards until all applicable
requirements imposed by Federal and state laws, rules, and regulations, and by
any applicable regulatory agencies, have been fully met. No provision in the
Plan or action taken under it authorizes any action that Federal or state laws
otherwise prohibit.

 

- 6 -



--------------------------------------------------------------------------------

   The Plan is intended to conform with all provisions of Section 162(m) and
Treas. Reg. § 1.162-27 to the extent necessary to allow the Company a Federal
income tax deduction for Awards as “qualified performance-based compensation.”
   Notwithstanding anything in the Plan to the contrary, the Committee must
administer the Plan, and Awards may be granted and paid, only in a manner that
conforms to such laws, rules, and regulations. To the extent permitted by
applicable law, the Plan will be treated as amended to the extent necessary to
conform to such laws, rules, and regulations. TAX WITHHOLDING    The Company may
make all appropriate provisions for the withholding of Federal, state, and local
taxes imposed with respect to Awards, which provisions may vary with the time
and manner of payment.

NONTRANSFER

OF RIGHTS

   Except as and to the extent the law requires, or as the Plan expressly
provides, a Participant’s rights under the Plan may not be assigned, pledged, or
otherwise transferred in any way, whether by operation of law or otherwise or
through any legal or equitable proceedings (including bankruptcy), by the
Participant to any person.

BENEFICIARY

DESIGNATIONS

   Each Participant may designate in a written form filed with the Committee (or
another designated recipient) the person or persons (the “Beneficiary” or
“Beneficiaries”) to receive the amounts (if any) payable under the Plan if the
Participant dies before the Award payment date for a Performance Period. A
Beneficiary designation filed under this section will not be considered a
prohibited transfer of rights.    A Participant may change a Beneficiary
designation at any time without the Beneficiary’s consent (unless otherwise
required by law) by filing a new written Beneficiary designation with the
Committee. A Beneficiary designation will be effective only if the Company is in
receipt of the designation before the Participant’s death.    If no effective
Beneficiary designation is made, the beneficiary of any amounts due will be the
Participant’s estate.

 

- 7 -



--------------------------------------------------------------------------------

AMENDMENT OR

TERMINATION

OF PLAN

   Subject to the limitations set forth in this section, the Board may amend,
suspend, or terminate the Plan at any time, without the consent of the
Participants or their Beneficiaries.    The Board or the Committee may make any
amendments necessary to comply with applicable regulatory requirements,
including Section 162(m) and regulations thereunder.    The Board must submit
any Plan amendment to the Company’s shareholders for their approval if and to
the extent such approval is required under Section 162(m).

LIMITATIONS ON

LIABILITY

   No member of the Committee and no other individual acting as a director,
officer, other employee or agent of the Company will be liable to any
Participant, former Participant, spouse, Beneficiary, or any other person or
entity for any claim, loss, liability, or expense incurred in connection with
the Plan. No member of the Committee will be liable for any action or
determination (including, but limited to, any decision not to act) made in good
faith with respect to the Plan or any Award under the Plan. If a Committee
member intended to qualify as an ‘outside director’ under Section 162(m) does
not in fact so qualify, the mere fact of such nonqualification will not
invalidate any award or other action made by the Committee under the Plan that
otherwise was validly made under the Plan.

NO EMPLOYMENT

CONTRACT

   Nothing contained in this Plan constitutes an employment contract between the
Company and the Participants. The Plan does not give any Participant any right
to be retained in the Company’s employ, nor does it enlarge or diminish the
Company’s right to end the Participant’s employment or other relationship with
the Company. APPLICABLE LAW    The laws of the State of Delaware (other than its
choice of law provisions) govern this Plan and its interpretation.

DURATION OF

THE PLAN

   The Plan will remain effective until terminated by the Board, provided,
however, that the continued effectiveness of the Plan will be subject to the
approval of the Company’s shareholders at such times and in such manner as
Section 162(m) may require.

DISCLOSURE AND

APPROVAL OF

THE PLAN

   The Plan must be submitted to Company shareholders for their approval. The
specific terms of the Plan, including the class of employees eligible to be
Participants, the Performance Goals, and the terms of payment of Awards, must be
disclosed to the shareholders to the extent Section 162(m) requires. The
shareholders must approve the Plan by a separate vote after such disclosure. If
the shareholders do not approve the Plan, the Plan will be treated as void and
of no effect.

 

- 8 -



--------------------------------------------------------------------------------

CODE SECTION 409A REQUIREMENTS    Notwithstanding anything to the contrary in
this Plan, these provisions shall apply to any payments and benefits otherwise
payable to or provided to a Participant under this Plan. For purposes of Code
Section 409A, each “payment” (as defined by Code Section 409A) made under this
Plan shall be considered a “separate payment.” In addition, for purposes of Code
Section 409A, payments shall be deemed exempt from the definition of deferred
compensation under Code Section 409A to the fullest extent possible under (i)
the “short-term deferral” exemption of Treasury Regulation § 1.409A-1(b)(4), and
(ii) (with respect to amounts paid as separation pay no later than the second
calendar year following the calendar year containing the Participant’s
“separation from service” (as defined for purposes of Code Section 409A)) the
“two years/two-times” separation pay exemption of Treasury Regulation §
1.409A-1(b)(9)(iii), which are hereby incorporated by reference.    If the
Participant is a “specified employee” as defined in Code Section 409A (and as
applied according to procedures of the Company and its affiliates) as of his
separation from service, to the extent any payment under this Plan constitutes
deferred compensation (after taking into account any applicable exemptions from
Code Section 409A), and to the extent required by Code Section 409A, no payments
due under this Plan may be made until the earlier of: (i) the first day of the
seventh month following the Participant’s separation from service, or (ii) the
Participant’s date of death; provided, however, that any payments delayed during
this six-month period shall be paid in the aggregate in a lump sum, without
interest, on the first day of the seventh month following the Participant’s
separation from service. If this Plan fails to meet the requirements of Code
Section 409A, neither the Company nor any of its affiliates shall have any
liability for any tax, penalty or interest imposed on the Participant by Code
Section 409A, and the Participant shall have no recourse against the Company or
any of its affiliates for payment of any such tax, penalty or interest imposed
by Code Section 409A.

 

- 9 -